DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4 and 6-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein each of the plurality of low band radiators includes a plurality of low band dipole arms, wherein each of the plurality of low band dipole arms has a two-dimensional structure, comprises a sheet of stamped metal, and includes an alternating sequence of capacitive choke segments and inductive choke segments, and wherein each of the low band dipole arms has a broken peripheral current path.
 	Bryce, Le, and Alu are all cited as teaching some elements of the claimed invention including a low band radiators; wherein each of the plurality of low band radiators includes a plurality of low band dipole arms, wherein the plurality of low band radiators include an alternating sequence of capacitive choke segments and inductive choke segments; and a plurality of mid-band radiators.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of wherein each of the low band radiators includes a plurality of low band dipole arms, each of the low band dipole arms having a central conductor, a mantle disposed on an outer surface of the central conductor, and a conductive pattern disposed on an outer surface of the mantle, wherein the low band radiators in the first subset of low band radiators have a first conductive pattern, and the low band radiators in the second subset of low band radiators have a second conductive pattern, wherein the first conductive pattern is different from the second conductive pattern, wherein the first conductive pattern is configured to prevent a mid-band re-radiation and the second conductive pattern is configured to prevent a high band re-radiation.  
 	Bryce, Le, and Alu are all cited as teaching some elements of the claimed invention including a low band dipole array, a mid-band dipole array, a mantle, a first conductive pattern, and a second conductive pattern.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845